PER CURIAM.
Lee Ann Barton appeals her conviction and sentence for attempted manslaughter. We affirm the judgment and sentence in all respects, but pursuant to our decision in Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994), we strike the imposition of $2500 in court costs because the state did not prove the statutory basis for such assessment. On remand the state may seek to reimpose these costs upon proper proof consistent with Sutton.
Affirmed as modified and remanded with directions.
DANAHY, A.C.J., and ALTENBERND and FULMER, JJ., concur.